Citation Nr: 0509356	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  99-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
Scheuermann's kyphosis with lumbar spondylosis of L5 (back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 1992 to July 
1998.  He was released from active duty due to hardship.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the RO.  In that 
decision, to RO granted service connection for a back 
disability, and assigned a noncompensable rating.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In an August 2003 decision, the Board denied entitlement to 
increased initial compensable ratings for the residuals of an 
appendectomy, Meckel' s diverticulum resection procedure, and 
bilateral tinea pedis.  The Board denied service connection 
for a disorder of multiple joints, including both shoulders, 
elbows, hips, knees, ankles, and the neck; and residual scars 
on the right thigh, right shin, and right ankle.  The Board 
also remanded the issues of entitlement to an increased 
initial compensable rating for a back disability, and 
entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324, for further development.  

The veteran was scheduled to appear for a Board hearing at 
the RO in April 2003.  However, he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2004).

In a August 2004 decision, the RO granted an increased, 10 
percent, rating for the back disability, effective from 
separation from service.  As this grant does not represent a 
total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  The issue of entitlement to a 10 percent rating 
under 38 C.F.R. § 3.324 is now moot.




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's back disability is manifested by no more 
than slight limitation of motion and pain.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the back disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292 and 5295 (2002); Diagnostic 
Codes 5235-43 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As already alluded to, there has been a significant change in 
the law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered the claim in 
August 1998, so prior to even the VCAA's existence.  But once 
enacted, the RO sent the veteran letters in May 2001 
(relating to entitlement to service connection) and February 
2004 (relating to entitlement to an increased rating), 
regarding the evidence that needed to be submitted for him to 
prevail on his claim, what evidence he should submit, and 
what evidence the RO would obtain for him.    

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  However, 
the RO did readjudicate the claim once the VCAA became law.  
Consequently, since the veteran already has received the 
requisite VCAA notice in May 2001 and February 2004, any 
defect with respect to the timing of it was mere harmless 
error.

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim for an increased rating.  Service medical 
records were obtained.  And he submitted, or the RO obtained, 
post-service medical records.  The RO provided him several VA 
examinations during the course of this appeal, at which time 
the examiners were asked to render opinions regarding the 
severity of the condition at issue.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Thus, there is 
no evidence missing from the record that must be part of it 
for him to prevail on the claim, so, again, the timing of the 
VCAA notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

A VA examination was conducted in July 1998.  The veteran 
complained of flare ups of extreme low back pain four or five 
times a year which last about three hours and is alleviated 
by a full day's rest.  Examination elicited mild pain on 
palpation of the L4 to S1 area.  The range of motion of the 
lumbar spine was 80 degrees flexion, 25 degrees extension, 35 
degrees lateral bending bilaterally, and 45 degrees rotation 
bilaterally.  There was no pain associated with range of 
motion testing.  His gait was normal.  There was no atrophy 
of the paraspinal areas.  There was no redness, swelling, or 
fixed deformity of the lumbosacral area.  An x-ray study of 
the lumbosacral spine found mild spondylosis.  The diagnosis 
was Scheuermann's kyphosis of the lumbar spine, and lumbar 
spondylosis of L5.  

An August 1998 rating decision granted service connection for 
Scheuermann's kyphosis with lumbar spondylosis, and assigned 
a noncompensable rating, effective from separation from 
service.  

A VA spine examination was conducted in May 2004.  The 
veteran complained of low back and thoracic pain which was 
non-radiating.  He also noted that flare ups of the pain 
render him bed ridden one day per month.  Examination of the 
lumbosacral spine found no significant abnormality of color, 
deformity, swelling, or atrophy.  Palpation of the 
lumbosacral spine revealed some pain over the paravertebral 
muscles and right posterior superior iliac spine.  The range 
of motion of the lumbar spine was 90 degrees flexion, 30 
degrees extension, 30 degrees lateral bending bilaterally, 
and 35 degrees rotation bilaterally.  The examiner stated 
that, after repeatedly flexing and extending the veteran's 
back, the same range of motion was elicited.  There was also 
no pain weakness, or incoordination on repetitive movement.  
Sensory and motor testing was normal.  Deep tendon reflexes 
were 2+.  The examiner also stated that the veteran did not 
have objective evidence of inability to perform normal 
working movements of the back, and that his complaints of 
pain were supported by adequate pathology.  The diagnosis was 
mild spondylosis.  The examiner also noted that the condition 
was not congenital but it was related to service.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his back disability, the Board 
must consider his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Thus, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

The veteran contends that his service-connected back 
disability should be rated more than 10 percent disabling, as 
the symptoms and manifestations of the disability have 
increased in severity.  This disability is rated under 
Diagnostic Code 5295.  A 40 percent evaluation is assigned 
for lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

A 20 percent evaluation is assigned when lumbosacral strain 
is manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable (i.e., 0 percent) evaluation is 
assigned when it is manifested by slight subjective symptoms 
only.

38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's condition could also be rated under Diagnostic 
Code 5292.  That Diagnostic Code provides that slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation is rated 20 percent 
disabling, and severe limitation of lumbar motion is rated 40 
percent.  38 C.F.R. § 4.71a, Code 5292.

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5237).  The new regulations provide the following rating 
criteria:  a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  

Where a regulation changes after the claim has been filed and 
before the appeal process has been concluded, the claim must 
be considered under both the 
pre-amendment and post-amended versions.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  But if it is shown the veteran is entitled to a 
higher rating under the revised criteria, they can only be 
applied prospectively from the effective date of the change, 
whereas the old criteria may be applied either before or 
after the date of the revisions.  Id; see also VAOPGCPREC 7-
2003 (Nov. 19, 2003), where VA's General Counsel held that 
the Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), overruled, Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicts with precedents of the 
Supreme Court and Federal Circuit.

There is no objective evidence of muscle spasm on extreme 
forward bending and loss of lateral spine motion, any severe 
limitation of motion, or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion, to support a 
higher evaluation under the old criteria.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (2002).

Again, the measured range of motion of the veteran's lumbar 
spine noted above represents a very mild degree of 
impairment.  Therefore, an increased rating under Diagnostic 
Code 5292 is not warranted.  

Similarly, considering the appellant's lumbar spine 
disability under the criteria that became effective September 
26, 2003, he also does not meet the criteria for a rating 
higher than 10 percent since the evidence does not show 
forward flexion of the thoracolumbar spine greater of 60 
degrees or less; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  68 Fed. Reg. 51,454, et seq. 
(Aug. 27, 2003) (codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237).

The Board notes, as well, that the provisions of Diagnostic 
Code 5293, which pertain to intervertebral disc syndrome 
(IVDS), were changed effective from September 23, 2002.  And 
that code section was renumbered Diagnostic Code 5243 as of 
September 26, 2003.  However, as the appellant is not 
currently service connected for intervertebral disc syndrome, 
nor does the evidence show that he has an intervertebral disc 
condition.

The limitation of motion of the veteran's lumbosacral spine 
noted on VA examinations also does not provide a basis for a 
higher rating under either the old or new criteria.  Most 
times, he has had no more than slight limitation of motion, 
in any direction tested (forward flexion, backward extension, 
or rotation and lateral flexion to the right and left sides).

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the examination reports have shown complaints of pain, 
these complaints, alone, are insufficient to support a rating 
higher than 10 percent under §§ 4.40, 4.45 and 4.59.  This is 
because the objective examination findings did not 
substantiate additional range-of-motion losses in the 
lumbosacral spine, due to pain attributable to the service-
connected disability, on use or during flare-ups, or due to 
weakened movement, premature fatigability, or incoordination.  
In fact, the examiner who conducted the latest VA examination 
has specifically noted no such additional loss due to pain.  
And given that medical findings do not reflect range of 
motion deficits that even came close to the requirements for 
a rating in excess of 10 percent under either the old or new 
criteria, the Board concludes that the preponderance of the 
evidence is against a finding of "additional functional loss" 
due to limitation of motion in the lumbar spine caused by 
pain complaints.  Accordingly, the Board finds that a rating 
higher than 10 percent for the veteran's back disability is 
not warranted.

Moreover, since the veteran has not met the criteria for a 
rating above the 10 percent level, at any time since filing 
his claim for this condition, he is not entitled to a 
"staged" rating, either - under Fenderson, because this 
represents his greatest level of disability during the 
relevant time period at issue.

So for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to an increased initial rating for a back 
disability is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


